Citation Nr: 1425803	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hip disabilities.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for colon cancer.

4. Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and his wife testified in a hearing at the RO in December 2011.  A transcript of that hearing was reviewed prior to this decision.  The Board previously remanded these issues in April 2012.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current hip disabilities are related to service.

2. The Veteran's right ear hearing loss is not related to service.

3. The Veteran does not have hearing loss for VA purposes in his left ear.

4. The Veteran's colon cancer is not related to service.




CONCLUSIONS OF LAW

1. The criteria to establish service connection for a bilateral hip disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1137; 38 C.F.R. § 3.303 (2013).

2. The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1130, 1137; 38 C.F.R. § 3.303.

3. The criteria to establish service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1110, 1130, 1137; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In October 2008, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter sent was prior to adjudication of his claims, and no additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's colon cancer and hips in December 2009, hearing loss in May 2011, and addendum opinions in May 2012.  The examinations are thorough and the opinions and addendum opinions address the evidence appropriately.  Thus, they are adequate for this decision.  

Following the Board's remand directives, the Agency of Original Jurisdiction (AOJ) obtained addendum opinions on hearing loss, colon cancer, and hip disabilities.  In April 2012, the AOJ requested information and provided a waiver form for private records, but the Veteran did not respond.  The Veteran will not be prejudiced by the absence of these records as he had an opportunity to provide that information and did not do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The AOJ substantially complied with the remand directives and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the December 2011 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms and treatment to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided; VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements of service connection in the case of a listed chronic disease is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. Principi, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Arthritis, or degenerative joint disease, is a listed chronic disease.  Hence, service connection may be established through a continuity of symptomatology.  38 U.S.C.A. § 1101; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to determine the cause of colon cancer, hearing loss, or hip disabilities as this requires specialized medical training and testing to understand the complex nature of cancer and the neurological and musculoskeletal systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hips

The Veteran has a current bilateral hip disability.  During the December 2011 Board hearing, he reported severe pain in his hips.  Private treatment records from April 2011 show a sudden onset of pain in the hips and a diagnosis of sprain/strain with some arthritic changes.  The VA examiner in December 2009 diagnosed bilateral hip trochanteric bursitis.  Most recently, the 2012 examiner diagnosed degenerative changes or arthritis.

The Veteran had an in-service incurrence of bilateral hip pain.  An April 1993 service treatment record shows the Veteran reported pain in his right knee radiating to his right hip.  In October and September 1993 a bone scan of the hips was requested.  There is no record of the bone scan actually taking place.  At the examination for separation from service there was a reported history of unspecified swollen or painful joints

During the December 2009 VA examination, the Veteran reported the onset of bilateral hip pain in the 1980's, and that this had continued to occur on and off.    

The VA examiner in December 2009 concluded that the Veteran's current bilateral hip condition was less likely than not related to his service.  The examiner reasoned that the Veteran only had onetime treatment for hip pain in service and sought no treatment for hip pain between service and the current period on appeal.  Additionally, private treatment records provided no opinion on the cause or etiology of the Veteran's current bilateral hip disability.  

Private records dated in April 2011 note the "sudden" onset of pain two weeks earlier, and mention no prior history of pain in the hips.  

In the March 2012 opinion, the VA examiner concluded that the Veteran's hip disability was less likely than not related to his service-connected knee disability.  The examiner reasoned that orthopedic literature revealed no credible, peer-reviewed studies that supported the contention that degenerative changes of one joint might induce degenerative changes in another.  The examiner noted that the Veteran had told him that hip pain began in the 1980's, but the examiner found the most likely cause of the Veteran's current bilateral hip condition was chronic degenerative changes associated with aging, obesity, and physical deconditioning.  

Although there are negative VA opinions as to the nexus between the current hip disability and service; the inquiry cannot end there.  Both opinions ignored the Veteran's reports of ongoing symptoms in service and the in service treatment reports.  The Veteran has provided competent and credible reports of episodic hip pain since service.  The inference from the VA opinions is that if they had considered evidence of ongoing symptomatology since service, they would have found a link to service.  The evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hip disabilities is granted.

Hearing loss

The provisions of 38 C.F.R. § 3.385 provide that, for VA purposes, impaired hearing is considered a disability when the auditory threshold of any of the frequencies, 500, 1000, 2000, 3000, 4000 Hertz, is 40 decibels or greater, or at least three of the above frequencies are 26 decibels or greater.  38 C.F.R. § 3.385.

The Veteran does not have hearing loss in his left ear to satisfy VA disability requirements.  During the VA examination in May 2011, the Veteran's left ear hearing was measured as 10 decibels at the 500 Hertz frequency, 20 decibels at 1000, 15 decibels at 2000, 10 decibels at 3000, and 30 decibels at 4000.  His speech recognition score was 100.  The Veteran had no frequency 40 decibels or greater and only one frequency over 26 decibels.  Therefore, his hearing, as recorded in May 2011, does not show a disability for VA purposes.  See 38 C.F.R. § 3.385.  The claims file contains no other audiological testing from the period on appeal.  Service connection may not be granted where there is no present disability shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Veteran's left ear does not qualify for service connection.

The Veteran does have current hearing loss in his right ear for VA purposes of disability.  See 38 C.F.R. § 3.385.  During the May 2011 VA examination, the Veteran's right ear was recorded with 40 decibels at the 4000 Hertz frequency.  

The evidence shows a shift in right ear hearing at 4000 Hertz during service.  The Veteran had normal hearing (0 decibel loss)  at entrance into service in August 1972 but had hearing recorded as 25 decibels at 4000 Hertz in the right ear at retirement in July 1996.  

Furthermore, during the December 2011 Board hearing, the Veteran reported being exposed to acoustic trauma around aircrafts and working as a communications officer.  This is consistent with his service.  See DD214.  While the evidence shows a shift, the Veteran's right ear hearing was not yet a disability for VA purposes upon separation from service.  See 38 C.F.R. § 3.385.   

During the December 2011 Board hearing, the Veteran reported using the telephone with his left ear for years and turning his head to hear with his left ear because of hearing loss in his right ear.  He reported that these symptoms began during service.  However, during the time when the Veteran reported having these symptoms, annual service examinations from 1982 to 1992 show he had no measurable hearing loss based on normal hearing from 0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran also voiced no contemporaneous complaints of hearing loss; despite having the opportunity to do so on a number of occasions up to the time of his discharge from service.  His more recent reports of symptoms during service are not credible; and given the normal test results, are not diagnostic of in-service hearing loss. 

Nonetheless, service connection could still be established for hearing loss, if the evidence linked current hearing loss to a disease or injury in service.  The VA examiner provided a competent, reasoned and definitive opinion against such a link.  It would require medical expertise to say that hearing loss first demonstrated well after service was related to in-service events, as opposed to post-service exposures.  As a lay person the Veteran lacks such expertise.  Hence, the most probative evidence is against a link between current hearing loss and a disease or injury in service.

As such, the evidence is against a finding of a causal connection of the right ear hearing loss to service.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Colon Cancer

The Veteran was diagnosed as having colon cancer in December 2005.  See VA Treatment Records.  Private treatment records from 2007 and 2008 reflect that he had surgery for colon cancer in January 2006.  During the December 2009 VA examination, the Veteran reported feeling fatigued, having hemorrhoids and symptoms of reflux disease since the 2006 surgery.  The VA examiner diagnosed colon cancer, presently stable.  

The Veteran had in-service incurrence of hemorrhoids and bowel conditions.  Service treatment records from January, March, and April 1991 show treatment for hemorrhoids, irritable bowel syndrome, and rectal bleeding.  

The December 2009 VA examination included a conclusion that the Veteran's colon cancer was less likely than not secondary to his hemorrhoid flare-up or bowel condition during service, but no rationale was provided.  

In a March 2012 addendum opinion, the examiner reasoned that a review of medical literature revealed no credible, peer-reviewed studies that supported the contention that colon cancer was secondary to hemorrhoids.  The examiner went on to say that colon cancer was thought to be a genetically mediated neoplastic process where hemorrhoids were thought to be due to genetically mediated chronic incompetence of the intervenous valves of the perirectal venous plexus.  (In service records, records of private treatment, and the VA examination, the Veteran report a family history of colon cancer.)  

No examiner has specifically commented on whether the service connected hemorrhoids or irritable bowel syndrome aggravated the colon cancer, but there is no allegation or other evidence of aggravation.  In addition service connection based on aggravation would require medical evidence created prior to the aggravation show a base line of the disease.  38 C.F.R. § 3.310(b).  There is no such evidence in this case.

There are no other medical opinions on the cause of the Veteran's colon cancer in the record.  As a lay person the Veteran would not be competent to provide an opinion that hemorrhoids or other service connected disability.

The VA opinion was based on an accurate record, was definitive and supported by a rationale.  It is the most probative evidence of record.  Absent competent evidence linking colon cancer to a disease or injury in service, the weight of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Service connection for bilateral hip disability is granted.

Service connection for bilateral hearing loss is denied.

Service connection for colon cancer is denied.


REMAND

The VA examiner in May 2012 did not address the Veteran's statements of chronic intermittent low back pain since service; an addendum opinion is needed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the May 2012 examiner, or another appropriate examiner if that examiner is unavailable, for an addendum opinion as to whether the Veteran's current low back disability is at least as likely as not related to service.

The examiner should specifically address the Veteran's statement of "chronic intermittent, progressively worsening mechanical low back pain" since service.

The examiner should provide reasons for each opinion and not reject the Veteran's statements simply because there is no accompanying medical evidence.  If the examiner rejects the Veteran's statements, he/she should explain why.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


